DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Amendments
The amendments of March 30, 2021 are hereby acknowledged and entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Applicant elected without traverse of the restriction filed on October 15, 2018.

Claims 39-43 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 15, 2018.

Claims Pending
 Claims 44 and 46-49 are pending. 

Information Disclosure Statement
The IDS filed on January 19, 2021, has been acknowledged.

Drawings
The drawings, filed on September 29, 2017, have been approved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 44 and 46-49 remain rejected under 35 U.S.C. 103 as being unpatentable over Sairem et al. (“Shoot meristem: an ideal explant for Zea mays L. transformation,” Genome 46: 323-329 (2003) in view Zhong et al. (“In-vitro morphogenesis of com (Zea mays L.) 1. Differentiation of multiple shoot clumps and somatic embryos from shoot tips),” Planta (1992) 187:483-489) and Eudes et al. (US 6,995,016) for reasons set forth in the previous Office action which are restated below. 

Applicant’s arguments filed March 30, 2021 have been fully considered but they are not persuasive.

The claims are broadly drawn to a method for screening cells of a corn plant line for transformability by comprising culturing an explant on a growth medium that supports shoot primordia within about 1-2 weeks and further in the dark to obtain growing tissue and/or plantlets and further culturing to obtain shoot buds and/or plants in 5-7 weeks and measuring the ability of shoot primordia to produce shoot buds and/or plants and where the transformability is the ability of shoot primordia to produce shoot buds and/or plants and where the cells are not callus cells.

Sairem et al. teach shoot meristems (i.e. corn explants) were cultured on a modified MS medium (growth medium) supplemented with KN and BAP (i.e. cytokinins) and from this, shoot primordia were developed in 10 days (i.e. 1-2 weeks) and in 4-6 weeks (i.e. 5-7 weeks) complete shoots developed from the green primordia (page 326, left col., 4th para) (emphasis added). Sairem et al. also teach that by eliminating the callus step (i.e. not callus cells), the time needed to produce a regenerated plant in tissue culture is significantly reduced (page 328, left col., 2nd para).
Sairem et al. do not teach culturing in the dark or a ratio of cytokinin to auxin in the growth medium or specifically using Lynx 1947 or Lynx 2424.

Zhong et al. teach using shoot tip corn explants from in-vitro germinated seedlings and shoot clump units were transferred to com-shoot-multiplication medium (i.e. growth medium) and incubated in darkness (emphasis added). The number of shoots that were produced per shoot-tip explants was relatively high when the culture was on medium containing a combo of 2,4-D and BA (i.e. auxin and cytokinin) as compared to shoot tips that were cultured on BA alone (page 487, left col., 1st para). Zhong et al. also teach shoot primordial which were trapped in the middle of the crowded-shoot clumps tended to produce abnormal shoots with twisted leaves. However, these apparently abnormal shoots eventually grew into normal plants (page 486, right col., 1st para) (emphasis added).

Eudes et al. teach that a tissue culture process for direct somatic embryogenesis in Pooideae plants (including com, col. 10, lines 56-57, 63; Example 4) would advantageously avoid the callus step (i.e. not callus cells) thereby minimizing somaclonal variation (emphasis added). Moreover, such a process would also desirably eliminate the constraints of a pre-determined tissue culture schedule, thereby enabling plant regeneration to proceed as quickly as biologically feasible (col. 5, lines 57-63). Embryogenic callus has been considered as possibly a preferable target tissue, but problems remain. Somaclonal variation persists, and most cells lose their ability to regenerate when they reach the callus stage (col. 4, lines 11-16). Eudes et al. additionally teach embryogenic monocotyledonous plant cells are cultured under conditions conducive to direct formation of primary embryos without an intervening callus stage (col. 7, lines 11-14). Direct somatic embryogenesis describes a form of embryogenesis wherein embryos develop from vegetative cells without an intervening callus step or stage (col. 13, lines 41-53). In order to induce organogenesis the embryos are cultured on or in a media containing auxin and cytokinin. Cytokinins are known to be involved in cell division (col. 16, lines 40-43; col. 4, lines 61-62). In Example 4, twenty scutella were randomly plated in each petri dish. Each genotype was represented by one dish containing 20 scutella each. For each experimental unit, that produced plantlets and the total number of plantlets were recorded (i.e. measuring). A plantlet was observed as a small regenerated plant with green shoots and roots (Example 4) (emphasis added).

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the methods of the cited references in order to culture corn explants on a growth media which produces shoot primordia, then elongates the shoots in the dark with cytokinin to develop into shoot buds and/or plants. It would have been obvious that the medium comprise an effective ratio of cytokinin and auxin to support the shoot primordia as taught in Zhong et al. and Eudes et al. One would have been motivated to combine the cited references to obtain the claimed invention because Sairem et al. developed shoot primordia which was obtained in the claimed time frame and Zhong et al. cultured in the dark without using callus cells. As taught in Eudes et al. and Sairem et al., one of skill in the art would have been motivated to avoid the callus step to minimize somaclonal variation and reduce the time needed to produce a regenerated plants in tissue culture. Such a process would also desirably eliminate the constraints of a pre-determined tissue culture schedule, thereby enabling plant regeneration to proceed as quickly as biologically feasible. Embryogenic callus has been considered as possibly a preferable target tissue, but problems remain. Somaclonal variation persists, and most cells lose their ability to regenerate when they reach the callus stage. Eudes et al. additionally teach embryogenic monocotyledonous plant cells are cultured under conditions conducive to direct formation of primary embryos without an intervening callus stage. Furthermore, Zhong et al. specifically teach that shoot were produced per shoot-tip explants was relatively high when the culture was on medium containing a combination of both cytokinin and auxin as compared to shoot tips that were cultured on cytokinin alone (see supra).

Since it appears that there is no clear definition for “measuring” in the specification, it is interpreted to include any measuring methodologies including, for example, counting the number of plantlets as disclosed in Eudes et al.

Furthermore, there is no instruction as to how to “measure” the transformability of the cells to produce shoot buds and/or plants in the specification. There is no definition for 

Applicant is reminded that as stated in claim 44, the word “comprising” is understood to be open-ended suggesting unknown components that are included in the method. “Comprising” is a term of art used in the claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim. See MPEP 2111.03. It is noted that Applicant has not claimed any specific order to how the method steps should be employed since the claim contains “open language.” Therefore, the references disclose the limitations of the claimed invention regardless of the order of the method steps involved.

Although none of the cited references specifically teach an effective ratio of cytokinin and auxin (specifically 0.005 to about 0.03(w/w)) to support production of shoot primordia, the amounts are clearly result effective parameters that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person skill in the art to employ. It would have been customary, as taught in the cited references, for an artisan of ordinary skill to determine the optimal ratio of cytokinin and auxin in order to best achieve the desired results. Thus, this optimization of ratio of cytokinin and auxin amount would have been obvious at the time of Applicant’s invention.

Although none of the cited references teach using mediums 1947 and 2424, it would be obvious to use medium “2424” because as disclosed in the specification (pages 28-29), the only difference between medium 1947 and medium 2424 is the amount of sucrose, which is increased in “2424” to 50 g and “1947” has 30 g. It would have been obvious to increase the use 

Furthermore, it is apparent that one of ordinary skill in the art would have a reasonable expectation of success and also benefits in using the methods as taught in the cited references.

For example, avoiding the callus stage would enable plants to regenerate quickly and eliminating the callus stage through direct somatic embryogenesis advantageously avoids undesirable somaclonal variation. Furthermore, the manipulation of auxin and cytokinin together produce higher production of plants is well known in the art and commonly practiced.

Therefore, it would have been obvious to one of ordinary skill in the art to combine the taught methods and components and culture with a growth media in the dark to obtain the claimed methods as taught in the cited references. Thus, one of ordinary skill would expect a reasonable expectation of success in obtaining the claimed invention. The invention, as a whole, would be clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant’s arguments concerning the above art rejection have been fully considered but are not deemed to be persuasive.

Applicant argues (bottom of page 5 bridging to page 6) “that the claims are nonobvious over the cited documents, at least, for the reasons detailed in the Appeal Brief, even in view of a measuring methodology taught by Eudes. Applicants further note; however, that claim 44 is amended herein in the interest of compact prosecution to clarify the measuring in step (d) as discussed in the Telephonic Interview. 
The Action asserts that since the instant specification does not provide an explicit definition of “measuring,” claim 44 (step d) is interpreted to include any measuring methodology including that disclosed in Eudes. But measuring the number of scutella that produced plantlets as well as In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970).”

Additionally, Applicant argues that “Eudes’ “measuring” only relates to counting the number of regenerated plantlets obtained through embryogenesis followed by organogenesis (Eudes, column 26; lines 50-55) and thus in no way concerns a connection between the ability of shoot primordia to produce shoot buds and/or plants and the transformability of cells. When all words are considered, a clear distinction exists between measuring scutella that produced plantlets and total numbers of plantlets and “measuring the transformability of the cells by the ability of shoot primordia to produce shoot buds and/or plants; wherein the ability of shoot primordia to produce shoot buds and/or plants following step (c) indicates the corn plant line is transformable...” as required by the claim (emphasis added).”

This is not found to be persuasive. All the words in the claim have been considered as discussed supra in the cited references where bolded. The limitations of the claims have been met whether that is through direct teaching or through obviousness analysis.

 As stated in the Office Action dated April 30, 2020 and Advisory Action dated August 14, 2020, the claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of the cited references in order to culture a corn explant on a growth media which produces shoot primordia, then elongate the shoots in the dark with cytokinin to develop into shoot buds and/or plantlets without having the plant cells develop into a callus. One would have been motivated to combine the cited references to obtain the claimed invention because Sairam et al. developed shoot primordia which was obtained within the claimed timeframe and Zhong et al. cultured in the dark without using callus cells and Eudes et al. teach the benefit of eliminating the callus stage would avoid undesirable somaclonal variation (emphasis added). One would also have been motivated to use auxin and cytokinin, 

According to the claims, shoot primordia to produce shoot buds and/or plants is a measure of transformability and the prior art teaches that (emphasis added). Applicant is claiming “wherein transformability of the cells is measure by the ability of shoot primordia to produce shoot buds and/or plants.” As discussed supra, there is no definition disclosed in the specification as to how “measuring” is defined.

If Eudes can be interpreted as “measuring the ability of shoot primordia to produce shoot buds and/or plants” then it necessarily “measuring transformability” whether the feature is recognized or not (MPEP 2112). It naturally flows from the steps of Eudes. The fact that Eudes does not connect the additional feature is not something that patentability can hinge on, especially since there is no integration of this limitation any further into the claim. It is just an intended result that naturally flows from the active measuring step: The result (transformability) is measured by “the ability of shoot primordia to produce shoot buds and/or plants.” The Applicant has not integrated the “transformability” result into the claim in a meaningful way that is more than just another feature of the plant that is produced and assessed by Eudes. 

All of the cited reference include “measuring the ability of shoot primordia to produce shoot buds and/or plants” as stated in the method steps of claim 44. According to the claims, the ability of the shoot primordia to produce shoot buds and/or plants is the measure of transformability. Sairem et al. teaches plant transformation methods of using corn explants. There would be a reasonable expectation of knowing that a regenerated plant would be transformable. Therefore, the cited references teach the claim limitations and thus meets the limitation of measuring the ability of shoot primordia to produce shoot buds and/or plants and where the cells are not callus cells.

Therefore, the rejection is deemed proper and is maintained.


Summary
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN MCCORMICK EWOLDT whose telephone number is (571)272-0981.  The Examiner can normally be reached on M-TH 5:30-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/SUSAN MCCORMICK EWOLDT/Primary Examiner, Art Unit 1661